Citation Nr: 0030894	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  94-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1941 to July 
1942, and from April 145 to June 1946.  He was a prisoner of 
war of the Japanese government from April 9 to April 10, 
1942.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Manila, 
Republic of the Philippines.  In October 1992 the RO denied 
entitlement to service connection for traumatic arthritis of 
the lumbar spine and PTSD, and an increased (compensable) 
evaluation for shrapnel fragment wound scar on the lumbar 
spine.  In February 1994 the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for traumatic arthritis 
of the lumbar spine.  In March 1994 the RO denied entitlement 
to a permanent and total disability rating for pension 
purposes.

In April 1999 the Board denied entitlement to a compensable 
rating for a shrapnel fragment wound scar on the lumbar 
spine, determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for traumatic arthritis of the lumbar spine, 
denied entitlement to basic eligibility for a permanent and 
total disability rating for pension purposes, and remanded to 
the RO the claim of entitlement to service connection for 
PTSD to the RO for further development and adjudicative 
actions.

In June 2000 the RO affirmed the denial of entitlement to 
service connection for PTSD.

In June 2000 the RO denied entitlement to service connection 
for heart disease, gall bladder disease, a prostate disorder, 
and a disorder manifested by muscle numbness, knee pains, and 
low back pains.  

The RO also determined that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for malaria, dysentery, and osteoarthritis.  A 
notice of disagreement with respect to any of the previous 
determinations has been received, and such claims are not 
considered part of the current appellate review.

The case has been returned to the Board for further appellate 
review.

The veteran has withdrawn his request for a further personal 
hearing before the Board in connection with his appeal.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2000).


FINDING OF FACT

The probative evidence shows that the veteran does not have 
PTSD related to his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998); 38 C.F.R. § 3.304(f) (2000) (as amended at 60 Fed. 
Reg. 32807-32808 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439, 448, 449 (1995).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. § 
3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In Cohen, the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  



The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  As the Cohen determination was in effect 
when the RO last reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  In short, the above-cited provisions do 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  





A claim for service-connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
(Interprets 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson at 253.  The 
credibility of the evidence is not presumed at the merits 
stage.  

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  The assistance to be provided by 
the Secretary shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b))

Factual Background

The veteran did not claim entitlement to VA benefits based on 
psychiatric disability at the time of his initial claim or 
for decades thereafter.  Reports of VA examination conducted 
pertinent to claimed physical disabilities in the 1950s, 
1960s and 1970s, are negative for complaint, finding or 
diagnosis pertinent to the veteran's psychiatric status.  The 
veteran is service-connected for residuals of a shrapnel 
wound to the lumbar region, evaluated as zero percent 
disabling.  

Records in the claims file, to include a report of evaluation 
at the Veterans Memorial Medical Center in February 1991, 
show treatment for complaints relevant to the lumbar area.

In June 1992 the veteran informally applied for benefits 
based on "symptoms of associated traumatic stress disorder 
for wounds that sometime I complain for depression and 
irritability of my body."

In September 1992, the veteran presented for a VA 
examination.  He provided a history of combat service, to 
include participation in the Bataan death march, and 
incurrence of a shrapnel wound in the lumbar area.  When 
asked if he had a history of mental illness he nodded his 
head and reported that he had a problem with irritability and 
his temper after service.  He denied having consulted a 
psychiatrist and further denied mental hospitalization or 
receipt of psychiatric medication.  The examiner commented 
that he appeared to be an elderly survivor of combat in the 
Philippines "who may well harbor PTSD, but who did not 
present evidence of the same at this particular sitting."  
The Axis I diagnosis was benign, senile forgetfulness.  In 
December 1993, that examiner reviewed the entire claims file 
and opined that it did not change any of the findings and 
diagnoses in the September 1992 VA examination report.

In his substantive appeal, received in March 1993, the 
veteran argued that there were no psychiatric services 
available to him during the war or for many years thereafter.  
In May 1993 he testified at a personal hearing.  His 
representative argued that if proper psychologic testing were 
to be conducted, the veteran would meet the criteria for 
PTSD.  The veteran argued that he had difficulty sleeping at 
night due to pain.  He indicated he would sometimes dream, 
but not always remember what his dreams were about.  He 
stated that he did not think about the war every day.  He 
reported having had a nervous breakdown in the 1950s and 
indicated he had a heart problem.  He stated he was afraid 
and nervous, and sometimes depressed.  He then stated he 
would think about his war experiences and the surrender but, 
"not too much..."  Transcript at 14.  

The claims file contains a private medical statement dated in 
March 1993 from the National Center for Mental Health.  That 
report notes that the veteran was admitted for 
hospitalization from August to October 1972, and again from 
November 1976 to January 1977, with a diagnosis of 
schizophrenia each time.

In December 1997 the veteran presented for a VA examination 
specific to PTSD.  The examiner noted that compensation and 
pension examination conducted by another physician in 
September 1992 resulted in an Axis I diagnosis of benign 
senile forgetfulness and included comment that the veteran 
"may well harbor PTSD, but who did not present evidence of 
the same at this particular setting."  The December 1997 
psychiatric examiner reviewed the claims file and noted the 
veteran's history of combat service, to include two days 
captivity as a prisoner of war.  He denied any form of mental 
health treatment.  He complained of nervousness and fear at 
night.  

The examiner noted that his English appeared limited, and his 
level of comprehension was unclear.  The examiner indicated 
it did seem he complained of possibly experiencing nightmares 
several times per month, but he did not have intrusive 
thoughts of World War II, and he did not experience 
flashbacks.  The veteran denied avoidance of things reminding 
him of World War II.  He stated he did not feel estranged 
from other people and had loving feelings towards them.  He 
denied a feeling of a foreshortened future.  He indicated 
difficulty sleeping and concentrating.  He denied 
irritability or outbursts of anger and denied hypervigilance 
or an acute startle response.  

The December 1997 examiner concluded that "even though [the 
veteran] articulated in what clearly to my mind fulfills 
criterion A of a stressful event by being present at the Fall 
of Bataan...[h]e did not endorse sufficient symptoms for me to 
diagnose posttraumatic stress disorder at this time."

The claims file also contains records of private medical 
treatment and evaluation, pertaining to the veteran's 
multiple physical complaints.  Such records do not reflect 
psychiatric treatment or diagnosis of PTSD or other 
psychiatric disability.

Analysis

The Board begins by noting that all actions requested in the 
April 1999 remand have been accomplished to the extent 
possible, and the Board may proceed to address the issue on 
appeal herein below.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board also notes that VA has fulfilled its duty to assist 
by obtaining relevant, identified records, and also by 
affording the veteran multiple VA examinations, to include 
those specific to psychiatric disability.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Under the law, no further assistance is required 
prior to adjudication of this claim.

The veteran claims entitlement to compensation based on PTSD, 
which he appears to attribute to his combat service and/or 
wounds incurred as a result of such service.

In this case the Board does not dispute that the veteran is a 
combat veteran and that coincident with his service he was 
exposed to stressors.  Nor does the Board question either the 
adequacy of the veteran's stressful experiences or his 
veracity with respect to claimed psychiatric symptomatology.  
Rather, the Board denies this claim based on the absence of a 
competent diagnosis of PTSD.  

The veteran has been examined by two different VA examiners 
in this case, both of whom reviewed the claims file and noted 
his combat status and complained-of symptomatology.  Despite 
consideration of such, each VA examiner concluded that the 
diagnostic criteria for PTSD had not been met.  The Board 
emphasizes that the diagnostic conclusions reached in this 
case are not based on the lack of a verified stressor or any 
examiner's conclusion that a stressor was inadequate so as to 
call into question reliance on DSM-III versus DSM-IV, see 
Cohen, supra; rather, each VA examiner determined that the 
veteran did not manifest symptomatology sufficient to meet 
the diagnosis of PTSD.  

Such is a medical conclusion, one the Board is not free to 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
claims file is otherwise negative for any competent evidence 
diagnosing PTSD, and in fact, with the exception of the VA 
examination reports suggesting a cognitive disorder and one 
private medical summary pertaining to past treatment for 
schizophrenia, the record is negative for evidence of any 
psychiatric findings or diagnoses.  

In sum, despite consideration of the veteran's combat status, 
residual war wounds and reported psychiatric symptomatology, 
two VA examiners, with benefit of review of the veteran's 
records, have determined he does not have PTSD related to any 
event of service.  The veteran himself is not competent to 
establish such diagnosis, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), and there is no competent evidence in the 
record or otherwise identified showing that the veteran does 
in fact have PTSD.  

Insofar as there is no diagnosis of PTSD of record, the Board 
need not further discuss the applicability of secondary 
service connection regulations, see 38 C.F.R. § 3.310(a) or 
other bases of entitlement.  Nor, as set out above, is the 
mere fact that the veteran is a combat veteran sufficient to 
establish the requisite diagnosis of PTSD.  See 38 U.S.C.A. 
§ 1154(b); Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Absent a diagnosis of PTSD, the claim of entitlement to 
service connection for such disability is denied.  Degmetich, 
supra; 38 C.F.R. §§ 3.303, 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f) (2000) (as amended at 60 Fed. Reg. 32807-32808 
(1999).

This is a case where the preponderance of the evidence is 
against service connection and the benefit of the doubt rule 
is not for application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107(b)); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 

